OPINION — AG — ** OKLAHOMA MILITARY ACADEMY AND CLAREMORE JUNIOR COLLEGE — BOND ISSUES ** PURSUANT TO 70 O.S. 1551 [70-1551] TO 70 O.S. 1581.11 [70-1581.11], AND THE CONVENTS AND AGREEMENTS ENTERED INTO IN THE 1959 AND 1963 $400,000.00 REVENUE BOND ISSUES OF THE OKLAHOMA MILITARY ACADEMY, THE BOARD OF REGENTS OF CLAREMORE JUNIOR COLLEGE IS AUTHORIZED AND REQUIRED, WHERE OTHER PLEDGED REVENUES ARE 'NOT' ADEQUATE, TO LEVY FEES ON ALL STUDENTS IN ATTENDANCE AT THE COLLEGE SUFFICIENT, TOGETHER WITH OTHER PLEDGED REVENUES, TO MEET THE PRINCIPAL AND INTEREST PAYMENTS ON SAID BONDED INDEBTEDNESS. (FEES, STUDENTS, SCHOOL, REVENUES, CHARGE, STUDENT FEES, STUDENT UNION FEE) CITE: 70 O.S. 1581.1 [70-1581.1], 70 O.S. 1577 [70-1577], 70 O.S. 1581.3 [70-1581.3], 70 O.S. 1581.7 [70-1581.7] [70-1581.7], ARTICLE X, SECTION 28 (MIKE D. MARTIN)